Citation Nr: 1511876	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an ulcer condition, to include bleeding ulcers, has been received.

2.  Whether new and material evidence to reopen a claim for service connection for dizziness has been received.

3.  Whether new and material evidence to reopen a claim for service connection for headaches, including migraines, has been received.

4.  Whether new and material evidence to reopen a claim for service connection for a psychiatric impairment, to include mental instability, manic depression, and anxiety, has been received.

5.  Whether new and material evidence to reopen a claim for service connection for a low back disability has been received.

6.  Whether new and material evidence to reopen a claim for service connection for a neck disability has been received.

7.  Whether new and material evidence to reopen a claim for service connection for a nerve condition affecting the right am, claimed as paresthesia, has been received.

8.  Entitlement to service connection for a skin condition, claimed as folliculitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.F.S.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1977 to May 1979.

Historically, claims for service connection for bleeding ulcers, dizziness, headaches, mental instability, to include manic depression and anxiety, a low back disability, neck disability, and right arm paresthesia were previously denied by the RO in February 2007.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO declined to reopen the Veteran's claims for service connection for bleeding ulcers, dizziness, headaches, mental instability, to include manic depression and anxiety, a low back disability, neck disability, and right arm paresthesia and also denied service connection for folliculitis.  

In October 2009, the Veteran filed a notice of disagreement (NOD).  Statements of the case were issued in June 2012 and January 2013, and the Veteran filed a substantive appeal via VA Form 9, Appeal to the Board of Veterans' Appeals, in June 2012 and February 2013.  

In August 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  A review of the documents in Virtual VA reveals VA outpatient treatment records dated from June 2009 to May 2012, which were considered by the agency of original jurisdiction (AOJ) in the January 2013 SOC, and the August 2013 Board  hearing transcript.  The remaining documents in Virtual VA consist of various adjudicatory documents that are either duplicative of those contained in the claims file or irrelevant to the issues on appeal.  The VBMS claims file does not contain any documents at this time.  

For the reasons expressed below, the matters on appeal are being remanded to the AOJ (here, the RO).  VA will notify the Veteran when further action, on his part, is required. 



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As previously noted, the Veteran's claims for service connection for bleeding ulcers, dizziness, headaches, mental instability, to include manic depression and anxiety, a low back disability, neck disability, and right arm paresthesia were previously denied by the RO in February 2007.  

During the August 2013 video hearing, the Veteran's representative raised the issue of whether there was clear and unmistakable error (CUE) in the February 2007 denial of the Veteran's service connection claims.  Neither the Veteran nor his representative advanced any specific arguments in this regard, but, nevertheless, asserted that the previous denial involved CUE..  

The AOJ has not addressed the issue of whether the February 2007 rating decision which denied service connection for bleeding ulcers, dizziness, headaches, mental instability, to include manic depression and anxiety, a low back disability, neck disability, and right arm paresthesia involved CUE.  However, because a favorable determination on that claim could render the February 2007 rating decision non-final, and, in turn, render moot the question of whether new and material evidence to reopen claims for compensation benefits under the provisions of 38 U.S.C.A. § 1151 has been received, the CUE claim is inextricably intertwined with the claims to reopen and must be adjudicated by the AOJ prior to the Board's adjudication of the requests to reopen.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  As AOJ adjudication of the CUE claims, in the first instance, is warranted, Board consideration of the petitions to reopen, at this juncture, would be premature.  Thus, a remand of the petitions to reopen is necessary.  

The Board also finds that further action on the claim for service connection for folliculitis is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

The Veteran has asserted that he currently has folliculitis that was incurred during military service.  Service treatment records (STRs) show that he  was, diagnosed with mild folliculitis barbae in December 1978, after complaining of experiencing shaving irritation since basic training.  While the report of the Veteran's April 1979 separation examination does not document any y complaints or diagnosis of folliculitis, the Veteran has asserted that his folliculitis has continued since service to the present.  Although the Board notes that the VA treatment records associated with the evidentiary record do not reflect a diagnosis of folliculitis, but that his assertions as to continuity of symptoms are considered competent evidence of such.. 

Given the foregoing, and the fact that the Veteran has not been afforded a VA examination in conjunction with this claim, the Board finds that a medical examination with an opinion by an appropriate physician is needed to resolve this claim.  See 38 U.S.C.A. § 5103;  38 C.F.R. § 3.159, McLendon, supra.

Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may  result in denial of the claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
The Board also finds that, to ensure that all due process requirements are met, and that the record is complete, while these matters are on remand, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Shreveport, Louisiana, which are dated from October 2005 to May 2012.  During the August 2013 hearing, the Veteran's representative suggested that there may be outstanding VA treatment records relevant to the claims on appeal, as the Veteran has continued to receive treatment at the Shreveport VAMC since 2005.  The Board agrees that records dated since May 2012 from this facility likely exist.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from May 2012 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, to particularly include with respect to private medical records.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from the Shreveport VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from May 2012 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly indicate whether the Veteran currently has-or, at any point pertinent to the claim on appeal, has had-folliculitis or any other, similar skin disorder (even if currently resolved).  

If so, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that such disability had its onset in, or is otherwise medically-related to, the Veteran's military service, to include the mild folliculitis barbae diagnosed therein.  

In rendering each requested opinion, the physician should specifically consider and discuss the service treatment records and post-service treatment records, as well as the lay assertions, to include any  competent assertions  continued symptoms of folliculitis since service. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After completing the requested action, and any additional development deemed warranted, the AOJ should adjudicate the matter of whether there was CUE in  the RO's February 2007 denial  of  the Veteran's claims for service connection for bleeding ulcers, dizziness, headaches, mental instability, to include manic depression and anxiety, a low back disability, neck disability, and right arm paresthesia.  

Adjudicate this matter in light of all pertinent evidence, including any evidence which was constructively before the RO in December 2007, and  all pertinent legal authority.

6.  If the CUE claim is denied,  inform the Veteran and his representative of the decision and of the Veteran's appellate rights.   If a notice of disagreement is timely filed, furnish to the Veteran and his representative an appropriate SOC, along with a  VA Form -9, and afford them full opportunity to timely file a substantive appeal.

7.  If not rendered moot, readjudicate the requests to reopen previously denied claims for bleeding ulcers, dizziness, headaches, mental instability (to include manic depression and anxiety), a low back disability, neck disability, and right arm paresthesia in light of all pertinent evidence and legal authority.

8.  If any benefit sought for which a timely appeal has been perfected remains denied, furnish to the Veteran and his representative a supplemental SOC (SSOC), and afford them appropriate  opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

Do not return the claims file to the Board until the Veteran timely perfects an appeal of the CUE claim, or the time period for doing so expires, whichever occurs first.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






